DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 08/19/2021.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/19/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to arguments
Claims 1, 4, 9-12, 17-18, 23 and 24 have been amended. Claims 4, 13 and 19 are cancelled. Newly claims 25-51 are added. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-7, 9-15, 17-21, 23-50 and 51 are allowed. 
Allowable Subject Matter
Claims 1-7, 9-15, 17-21, 23-50 and 51 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Banks et al. (U.S 7,978,717) and Hong et al. (U.S 6,466,608).
Regarding in claims 1, 9, 17, 25, 31, 37, 43 and 48, the prior art of record (in particular Banks, discloses a system includes a leader node in communication with a plurality of follower nodes where leader and follower nodes may be synchronized with a specified period (e.g. the leader node may be configured to broadcast or otherwise transmit sleep commands to the follower nodes every 7 seconds that instruct the follower nodes to sleep for 5 seconds and each time a sleep command is received by a follower node, the follower node transitions from the awake mode to the sleep mode for 
Hong, discloses a master node is located within their range of communication to control synchronization and using a frequency hopping technique such as (1) a format by which the nodes communicate (e.g., initialize and synchronize) using frequency hopping; and (2) a manner by which the node best suited to be the master node for controlling synchronization is resolved.
However, none of Banks, Hong and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein: the at least one property of the leader node comprises a total number of leader and follower nodes on the wireless mesh communication network; and a new follower node will not join the wireless mesh communication network if the total exceeds a predetermined value as recited in the context of claim 1 and similar with claims 9, 17 and relating to wherein the at least one property of the leader node comprises frequency hop parameters comprising a multiplier, an intercept and a seed for a linear congruent generator as recited in the context of claim 25 and similar with claims 31 and 37 and relating to providing a new follower node not yet configured to receive the sync message; with the new follower node, listening to the public channel until the at least one property of the leader node is broadcast and received by the new follower node; based on the at least one property, causing the new follower node to configure itself to communicate with the leader node on a next network cycle to join the wireless mesh communication network; programming a near field communication (NFC) tag with assignment information, wherein the assignment information is at least one of a location assignment for the NFC tag or an instrument operator assignment for the NFC tag; receiving the assignment information at a safety device; and activating a function of the safety device based on the assignment information as recited in the context of claim 43 and relating to wherein the leader node and the plurality of follower nodes collectively comprise: a plurality of network devices comprising one or more worker monitoring devices and one or more area monitoring devices, and wherein the method further comprises: monitoring, via the plurality of network devices, at least one of a peer alarm, a worker biometric datum or an area environmental datum; and transmitting, via a first network device of the plurality of network devices, the at least one peer alarm, worker biometric datum or area environmental datum for presentation on a second network device of the plurality of network devices as recited in the context of claim 48. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7, 10-15, 18-21, 23-24, 26-30, 32-36, 38-42, 44-47 and 49-51 depend from claims 1, 9, 17, 25, 31, 37, 43 and 48 are allowed since they depend from allowable claims 1, 9, 17, 25, 31, 37, 43 and 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/27/2021